Citation Nr: 0945135	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-25 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for bilateral hearing loss and tinnitus.  In July 2009, the 
Veteran testified at a video-conference hearing before the 
undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

2.  The Veteran has tinnitus that is etiologically related to 
in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the Veteran's claims.  
Therefore, no further development with respect to the matters 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a Veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his hearing loss and tinnitus were 
incurred during service due to in-service noise exposure.  
Specifically, he has reported exposure to aircraft noise 
while aboard the U.S.S. Bon Homme Richard, where his duty 
assignment was as a catapult camera man.  The Veteran has 
reported that, in this capacity, he was exposed to noise from 
approximately 100 aircraft a day being launched only feet 
above his head.  The Veteran's DD-214 confirms that the 
Veteran's last duty station was aboard the U.S.S. Bon Homme 
Richard.  Additionally, a July 1967 duty order letter reveals 
that the Veteran was ordered to duty as a catwalk camera man 
effective July 1967, and a June 1968 United States Government 
Memorandum reveals that the Veteran was ordered to flight 
deck duty as a catapult camera man effective July 1968.  

The Veteran's service medical records do not show that he had 
a hearing disability or tinnitus during service, but his 
essential contention is that he was exposed to noise during 
service, and that his hearing disabilities resulted from such 
exposure.  The Veteran is competent to describe his exposure 
to loud sounds, and he is also competent to testify as to his 
experience of ringing in the ears.  See Charles v. Principi, 
16 Vet. App. 370 (2002) (providing that ringing in the ears 
is capable of lay observation).  The Board has no basis to 
question the Veteran's credibility.  In addition, the Board 
notes that the Veteran's statements are consistent with his 
DD Form 214 reflecting assignment aboard the U.S.S. Bon Homme 
Richard and the June 1968 United States Government Memorandum 
which reflects that his military occupational specialty was 
flight deck cameraman.   

Private treatment records from Dr. Paul L. Ravetz reveal that 
the Veteran reported tinnitus in February 2005 and was 
treated for a left ear infection in February 2008.  
Additionally, during VA treatment in November 2006, the 
Veteran reported ringing in his right ear.  

In October 2006, the Veteran was afforded a VA audiological 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
file.  The Veteran reported that his hearing loss began in 
1969 and had gotten slightly worse over the years.  He also 
reported having constant tinnitus, indicating that this 
condition was longstanding, although he was uncertain about 
the specific date of onset.  Finally, he reported 
experiencing one or two ear infections over the years.  The 
examiner noted that the Veteran was exposed to excessive 
noise as a photographer on the flight deck during service, 
with no excessive noise exposure outside of service.   

Audiological testing revealed hearing loss in accordance with 
VA standards.  See 38 C.F.R. § 3.385.  Based on the 
audiological test results, the examiner diagnosed the Veteran 
with mild high frequency sensorineural hearing loss 
bilaterally with constant tinnitus.  In regard to his hearing 
loss, the examiner provided the opinion that this condition 
was not caused by his military noise exposure.  The examiner 
based this opinion on the fact that the Veteran's service 
treatment records indicated that he had normal hearing upon 
entry into service and had normal hearing on whispered voice 
test at separation from service.  However, the examiner noted 
that whispered voice testing is not sensitive to high 
frequency hearing loss (i.e., the type of hearing loss the 
Veteran has).  Additionally, in regard to his tinnitus, the 
examiner provided the opinion that this condition was less 
likely than not a result of noise exposure during service.  
He based this opinion on the fact that the Veteran's service 
treatment records were silent for complaints of tinnitus.  

In a September 2008 letter, Dr. Ravetz reported that the 
Veteran had been his patient for 25 years and that over this 
time, he had complained of tinnitus on many occasions and had 
reported difficulty carrying on a conversation in a room with 
background noise.  Dr. Ravetz noted that the Veteran had 
experienced no exposure to loud noise in his civilian life.  
Dr. Ravetz went on to provide the opinion that the Veteran's 
difficulty hearing and tinnitus were due to his time in 
service.  

At his December 2008 hearing in front of a Decision Review 
Officer at the RO, the Veteran reported that he was exposed 
to flight deck noise, including noise from 70 to 120 aircraft 
launching per day.  The Veteran also reported that the only 
time he had been exposed to gunfire noise was during service.  
Finally, the Veteran indicated that he had no significant 
post-service exposure to noise in his civilian occupation as 
a salesman.  

Similarly, at his July 2009 Board hearing, the Veteran 
reported in-service noise exposure to flight deck noise, 
including exposure to the noise from approximately 100 
aircraft launching per day for a 2 year and 9 month period.  
The Veteran stated that he had been provided with very basic 
hearing protection during service, but that this did very 
little to deaden the aircraft noise.  The Veteran also 
reported that he had no significant post-service exposure to 
noise.  Finally, the Veteran reported that he began having 
difficulty hearing shortly after separation from service, and 
first noticed the ringing in his ears in the late 1960s or 
early 1970s.  

In a July 2009 letter, Dr. Joseph Schaeffer reported that the 
Veteran had been his patient since November 2008, when Dr. 
Ravetz retired.  Dr. Schaeffer indicated that the Veteran had 
provided him with his family's medical history, as well as a 
description of his duties during service, which included 
exposure to loud noise while on the flight deck, and his 
duties in his civilian occupation as a salesman.  Dr. 
Schaeffer also reported that he had reviewed Dr. Ravetz's 
September 2009 letter, as well as the Veteran's October 2006 
hearing test.  Dr. Schaeffer concluded that there was no 
other possible cause for the Veteran's bilateral high 
frequency hearing loss and tinnitus other than his military 
service.  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's hearing loss and 
tinnitus were caused by in-service noise exposure.  The 
Veteran is competent to report the symptoms of hearing loss 
and tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) 
(holding that lay testimony is competent to establish the 
presence of observable symptomatology).  Competent testimony 
is limited to that which the witness has actually observed 
and is within the realm of his personal knowledge.  Such 
knowledge comes to a witness through use of his senses-that 
which is heard, felt, seen, smelled or tasted.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's 
realm of personal knowledge whether he has difficulty hearing 
and ringing in his ears.  Moreover, there is no reason to 
doubt the credibility of the Veteran in reporting exposure to 
noise during service.  His records are internally consistent, 
and it is facially plausible that he had significant exposure 
to noise while in service, especially given his duty 
assignment as a catwalk camera man and catapult camera man on 
the flight deck of an aircraft carrier.  

Further, Dr. Schaeffer has provided the opinion that the only 
possible cause of the Veteran's bilateral hearing loss and 
tinnitus is his military service, and Dr. Ravetz provided the 
opinion that the Veteran's difficulty hearing and tinnitus 
were due to excessive noise exposure during service.  
Although there is no indication that Dr. Schaeffer or Dr. 
Ravetz reviewed the Veteran's claims file prior to providing 
this opinion, both doctors had the benefit of the Veteran's 
verbal history regarding noise exposure, which was consistent 
with the evidence of record.  The Board finds the medical 
opinions of Dr. Schaeffer and Dr. Ravetz to be probative as 
to the etiology of the Veteran's hearing loss.  

In the Board's opinion, the evidence supporting the claims is 
at least in equipoise with that against the claims.  
Accordingly, the Veteran is entitled to service connection 
for bilateral hearing loss disability and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


